DETAILED ACTION
The communication is in response to the amendment filed 06/11/2021, wherein claims 1-20 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18212055.0, filed on 12/12/2018.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9 and 13-14 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Bhogal et al. (US 2018/0292093) hereinafter Bohgal.
Regarding claim 1, Bhogal discloses food preparation entity (Bhogal Figs. 1 and 11, [0032]: an oven 100) comprising 
a cavity for receiving food to be prepared (Bhogal Figs. 1 and 11, [0032]: the oven 100 include a cavity (cooking chamber) for receiving food) and at least two cameras for capturing images of the food included in the cavity, wherein said cameras are positioned such that images are captured from different points of view, wherein each camera comprises a certain field of view, wherein immediately adjacent fields of view of said cameras at least partially overlap and wherein a processing entity is provided which is configured to calculate three-dimensional information of the food included in the cavity based on the images provided by the cameras (Bhogal Fig. 11, [0059]-[0060], [0063]: the sensors 700 include optical sensor 710 (i.e. image sensors) to record images 11 or video of the cooking cavity 200; [0012]: first and second cameras capture images of the food from different points of view and have at least partially overlap views as in Fig. 11; [0061]: multiple images recorded by one or more cameras are stitched together into a single image or virtual 3D model; [0066]: the sensor 700 include a 3D scanner to scan the cooking cavity; [0110]: a first and second images recorded from a first and second visual angle of the cameras are used to determine the foodstuff contour).

Regarding claim 13, Bhogal discloses method for gathering three-dimensional information of food received within a cavity of a food preparation entity based on at least two cameras, the method comprising the steps of:
capturing images by the at least two cameras from different points of view, wherein each camera comprises a certain field of view, wherein immediately adjacent fields of view of said cameras at least partially overlap (Bhogal Fig. 11, [0059]-[0060], [0063]: the sensors 700 include optical sensor 710 (i.e. image sensors) to record images 11 or video of the cooking cavity 200; [0012]: first and second cameras capture images of the food from different points of view and have at least partially overlap views as in Fig. 11; [0061]: multiple images recorded by one or more cameras are stitched together into a single image or virtual 3D model; [0066]: the sensor 700 include a 3D scanner to scan the cooking cavity; [0110]: a first and second images recorded from a first and second visual angle of the cameras are used to determine the foodstuff contour);
calculating three-dimensional information of the food included in the cavity based on the images provided by the cameras (Bhogal [0061]: multiple images recorded by one or more cameras are stitched together into a single image or virtual 3D model; [0110]: a first and second images recorded from a first and second visual angle of the cameras are used to determine the foodstuff contour).

Regarding claim 3, Bhogal discloses all limitations of claim 1.
Bhogal further discloses wherein at least one said camera is coupled with cooling means for cooling the at least one said camera (Bhogal [0060]: the camera is cooled by convection element 400 or by a separate cooling system (e.g. a radiator and a fan, watercooling, etc.)).

Regarding claim 4, Bhogal discloses all limitations of claim 3.
Bhogal further discloses wherein the cooling means use air or a cooling liquid as heat transfer medium (Bhogal [0060]: the camera is cooled by convection element 400 or by a separate cooling system (e.g. a radiator and a fan, watercooling, etc.), hence cooling means that uses air or liquid).

Regarding claim 5, Bhogal discloses all limitations of claim 3.
Bhogal further discloses wherein the cooling means comprise an air duct, a heat pipe or a liquid-based cooling system (Bhogal [0060]: the camera is cooled by convection element 400 or by a separate cooling system (e.g. a radiator and a fan, watercooling, etc.), hence, a liquid-based cooling system).

Regarding claim 9, Bhogal discloses all limitations of claim 1.
Bhogal further discloses wherein the at least two cameras are included in the cavity (Bhogal Fig. 11, [0059]-[0060], [0063]: the sensors 700 include optical sensor 710 (i.e. image sensors) inside the cavity, as in Fig. 11, to record images 11 or video of the cooking cavity 200.


Regarding claim 14, Bhogal discloses all limitations of claim 13.
Bhogal further discloses wherein the cameras are cooled by cooling means (Bhogal [0060]: the camera is cooled by convection element 400 or by a separate cooling system (e.g. a radiator and a fan, watercooling, etc.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 15-17 are rejected under AIA  35 U.S.C. 103 as being anticipated by Bhogal et al. (US 2018/0292093) hereinafter Bohgal, in view of Seo et al. (US 2012/0062707) hereinafter Seo, further in view of Nomura et al. (US 2005/0244050) hereinafter Nomura.
Regarding claim 2 and 15, Bhogal discloses all limitations of claims 1 and 13, respectively.
Bhogal does not explicitly disclose wherein each camera comprises a respective main view axis, wherein an angle (α) between the main view axes of said cameras providing immediately adjacent fields of view is in the range between 5° and 30°.
However, each camera as disclosed in Bhogal would comprise a respective main view axis as in Fig. 11, cameras 710 and stereoscopic camera can be used to capture images of the food from different viewing angles (Bhogal Fig. 11, [0110]: first and second images recorded from first and second visual angle (e.g. from a stereoscopic camera)).
However, Seo discloses each camera comprises a respective main view axis, wherein an angle (α) between the main view axes of said cameras providing immediately adjacent fields of view is set to be suitable for a distance of a target object (Seo [0003]-[0006]: stereo camera for acquisition of a three-dimensional image of object; Fig. 3A-3C, [0032]-[0036]: convergence angles of stereo camera, i.e. an angle between the main view axes of cameras providing immediately adjacent fields of view as in Figs. 3A-3C, when photograph an object located at central portion; [0036]-[0037]: when the convergence angle of the stereo camera is too large or too small compared with the position of the central object, the convergence angle is not suitable for photographing the subject. So the convergence angle is adjusted for appropriate capture an object at a distance as in Fig. 3B; [0040]: the convergence angle of the stereo camera is set to be suitable for a distance of a target object based on the object distance).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Bhogal, and further incorporate having each camera comprises a respective main view axis, wherein an angle (α) between the main view axes of said cameras providing immediately adjacent fields of view is set to a small or large angle to capture image of a target object at a specific distance, as taught by Seo, so that the camera is suitable to capture appropriate 3D image of target object at the target distance (Seo [0037], [0040]).
Furthermore, one having ordinary skill in the art is motivated to modify the cameras to have an angle (α) between the main view axes of said cameras providing immediately adjacent fields of view is in the range between 5° and 30°, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. so that the camera is suitable to capture appropriate 3D image of target object at the target distance) is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 418, 82 USPQ2d 1385, 1395-97 (2007).  

Furthermore, Nomura discloses each camera comprises a respective main view axis, an angle (α) between the main view axes of said cameras providing immediately adjacent fields of view is in the range between 5° and 30° (Nomura Fig. 8, [0128]-[0130]: cameras are arranged so that respective optical axes of all the cameras converge at a certain point to construct three-dimensional model of object; [0184], [0190], Figs. 20 and 22: 2 cameras or stereoscopic camera are used to capture image of an object wherein the convergence angle theta between the cameras is 30 degrees, hence in a range between 5° and 30°).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Bhogal and Seo, and further incorporate having each camera comprises a respective main view axis, wherein angle (α) between the main view axes of said cameras providing immediately adjacent fields of view is in the range between 5° and 30°, as taught by Nomura, so the camera is suitable to capture appropriate 3D image of target object at the target distance ([0190]).

Regarding claim 16 and 17, Bhogal discloses all limitations of claims 2 and 15, respectively.
Bhogal does not explicitly disclose said range being between 10° and 15°.
Nomura discloses each camera comprises a respective main view axis, an angle (α) between the main view axes of said cameras providing immediately adjacent fields of view is in the range between 5° and 30° as discussed in claim 2 (Nomura Fig. 8, [0128]-[0130]: cameras are arranged so that respective optical axes of all the cameras converge at a certain point to construct three-dimensional model of object; [0184], [0190], Figs. 20 and 22: 2 cameras or stereoscopic camera are used to capture image of an object wherein the convergence angle theta between the cameras is 30 degrees, hence in a range between 5° and 30°).
Furthermore, Seo discloses each camera comprises a respective main view axis, wherein an angle (α) between the main view axes of said cameras providing immediately adjacent fields of view is set to be smaller or larger to be suitable for a distance of a target object as discussed in claim 2 above (Seo [0003]-[0006]: stereo camera for acquisition of a three-dimensional image of object; Fig. 3A-3C, [0032]-[0036]: convergence angles of stereo camera, i.e. an angle between the main view axes of cameras providing immediately adjacent fields of view as in Figs. 3A-3C, when photograph an object located at central portion; [0036]-[0037]: when the convergence angle of the stereo camera is too large or too small compared with the position of the central object, the convergence angle is not suitable for photographing the subject. So the convergence angle is adjusted to be smaller or larger for appropriate capture an object at a distance as in Fig. 3B based on the distance; [0040]: the convergence angle of the stereo camera is set to be suitable for a distance of a target object based on the object distance).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Bhogal and Seo and Nomura, and further incorporate having each camera comprises a respective main view axis, wherein an angle (α) between the main view axes of said cameras providing immediately adjacent fields of view is set to a small or large angle including angle between 10° and 15° to capture image of a target object at a specific distance, as taught by Seo, so that the camera is suitable to capture appropriate 3D image of target object at the target distance (Seo [0037], [0040]).
Furthermore, one having ordinary skill in the art is motivated to modify the cameras to have an angle (α) between the main view axes of said cameras providing immediately adjacent fields of view is in the range between 5° and 15°, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. so that the camera is suitable to capture appropriate 3D image of target object at the target distance) is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 418, 82 USPQ2d 1385, 1395-97 (2007).  


Claim 6 is rejected under AIA  35 U.S.C. 103 as being anticipated by Bhogal et al. (US 2018/0292093) hereinafter Bohgal, in view of Ruther (US 2014/0048055).


Regarding claim 6, Bhogal discloses all limitations of claim 3.
Bhogal does not explicitly disclose wherein the cooling means comprise a heat sink provided by a surface portion of the food preparation entity or provided by a heat exchanger.
However, Ruther discloses cooling means comprise a heat sink provided by a surface portion of the food preparation entity or provided by a heat exchanger (Ruther Figs. 1-2, [0046]: a baking oven 1 comprising a door 2; [0048]-[0053]: the door 2 comprises inner wall 7, outer wall 8, and a camera 10 mounted to the outer wall 8. The outer wall 8 constitutes a heat sink to which the camera 10 and optional cooling element 11 are thermally coupled to cool the camera 10. Hence, a heat sink provided by a surface of the food preparation entity)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Bhogal, and further incorporate having the cooling means comprise a heat sink provided by a surface portion of the food preparation entity or provided by a heat exchanger, as taught by Ruther, to greatly reduce heat load of the image recording device to cool the image recording device efficiently via the heat sink while improve energy efficiency of the baking oven (Ruther [0014], [0016], [0019]).

Claims 7-8 are rejected under AIA  35 U.S.C. 103 as being anticipated by Bhogal et al. (US 2018/0292093) hereinafter Bohgal, in view of Bhogal et al. (US 11,116,050) hereinafter Bhogal 2.
Regarding claim 7, Bhogal discloses all limitations of claim 3.
Bhogal does not explicitly disclose wherein the cooling means comprise a heat exchanger operatively coupled with a cooling arrangement of the food preparation entity.
However, Bhogal 2 discloses wherein the cooling means comprise a heat exchanger operatively coupled with a cooling arrangement of the food preparation entity (Bhogal 2 Figs. 1-6, Col. 9, lines 25-40: a camera in a cavity of an oven and camera cooling system 140 to cool the camera; Col. 14, lines 35-67, Col. 15, lines 35-46: the cooling mechanism includes a coolant manifold fluid connected to the camera system, a coolant source, a coolant sink, a heat exchanger. A reservoir is recessed behind the camera system and is thermally connected to the hot lens by a thermal pipe, i.e. tubing, and can be thermally connected to a heat exchanger).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Bhogal, and further incorporate having the cooling means comprise a heat exchanger operatively coupled with a cooling arrangement of the food preparation entity, as taught by Bhogal 2, for easy installation of the camera in host system including oven, microwave,… while still minimize heat transfer from the cavity of the host system to the camera system (Bhogal 2 Col. 1, lines 45-67, Col. 2, lines 1-12).

Regarding claim 8, Bhogal discloses all limitations of claim 3.
Bhogal does not explicitly disclose wherein the cooling means comprise a liquid-based cooling system including a pump, a heat exchanger and a tubing for providing a liquid flow circulation between at least one said camera and the heat exchanger.
However, Bhogal 2 discloses the cooling means comprise a liquid-based cooling system including a pump, a heat exchanger and a tubing for providing a liquid flow circulation between at least one said camera and the heat exchanger (Bhogal 2 Figs. 1-6, Col. 9, lines 25-40: a camera in a cavity of an oven and camera cooling system 140 to cool the camera; Col. 14, lines 35-67, Col. 15, lines 1-33: the cooling mechanism includes a coolant manifold fluid connected to the camera system, a coolant source, a coolant sink, a heat exchanger. A reservoir is recessed behind the camera system and is thermally connected to the hot lens by a thermal pipe, i.e. tubing, and can be thermally connected to a heat exchanger. The coolant is liquid or gas, and the coolant manifold can be a pipe separate from the other camera system components as in Col. 14, lines 50-67; Col. 15, lines 34-47: the heat exchanger can locate outside the host system. The active cooling mechanism can pump or carry heat away from the camera system as in Col. 14, lines 43-48. The coolant source is pressurized by a pump as in Col. 15, lines 30-33, Col. 16, lines 55-60; Col. 11, lines 55-65: heat sink can be thermally connected to cooling channel with coolant flowing therein, and the ambient environment)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Bhogal, and further incorporate having the cooling means comprise a liquid-based cooling system including a pump, a heat exchanger and a tubing for providing a liquid flow circulation between at least one said camera and the heat exchanger, as taught by Bhogal 2, for easy installation of the camera in host system including oven, microwave,… while still minimize heat transfer from the cavity of the host system to the camera system (Bhogal 2 Col. 1, lines 45-67, Col. 2, lines 1-12).

Claims 10-11 are rejected under AIA  35 U.S.C. 103 as being anticipated by Bhogal et al. (US 2018/0292093) hereinafter Bohgal, in view of Park et al. (US 2017/0261213), hereinafter Park.
Regarding claim 10, Bhogal discloses all limitations of claim 1.
Bhogal discloses wherein at least one said camera is included in the cavity (Bhogal Fig. 11, [0059]-[0060], [0063]: the sensors 700 include optical sensor 710 (i.e. image sensors) inside the cavity to record images 11 or video of the cooking cavity 200 as in Fig. 11).
Bhogal does not explicitly disclose at least one further said camera is included in a door handle of a door of the food preparation entity.
However, Park discloses at least one said camera is included in the cavity and at least one further said camera is included in a door handle of a door of the food preparation entity (Park Figs. 1 and 4, [0089]: the handle 50 include handle extension part 52 in which a camera module 100 is installed for photographing the inside of the cooking chamber 20 as in [0097]-[0103]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Bhogal, and further incorporate having at least one said camera is included in the cavity and at least one further said camera is included in a door handle of a door of the food preparation entity, as taught by Park, so that the camera is not damaged by the heat while still able to capture images of the food inside the cooking chamber (Park [0103]).

Regarding claim 11, Bhogal discloses all limitations of claim 1.
Bhogal does not explicitly disclose wherein the at least two cameras are included in a door handle of a door of the food preparation entity.
However, Bhogal discloses the cameras can be arranged in suitable portions of the oven (Bhogal [0062]: the camera can be arranged along the top, the side, the bottom and the corner of the cavity, arranged in the door of the cavity (supported by the inner door wall or outer door wall) or by anther other suitable portion of the oven; [0074]: transparent window of the door handle of the oven).
Furthermore, Park discloses camera included in a door handle of a door of the food preparation entity (Park Figs. 1 and 4, [0089]: the handle 50 include handle extension part 52 in which a camera module 100 is installed for photographing the inside of the cooking chamber 20 as in [0097]-[0103]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system having the cameras can be arranged in suitable portions of the oven, as disclosed by Bhogal, and further incorporate having the cameras included in a door handle of a door of the food preparation entity, as taught by Park, so that the cameras are not damaged by the heat while still able to capture images of the food inside the cooking chamber (Park [0103]).

Claim 12 is rejected under AIA  35 U.S.C. 103 as being anticipated by Bhogal et al. (US 2018/0292093) hereinafter Bohgal, in view of Monroy et al. (WO 2016/128372) hereinafter Monroy.
Regarding claim 12, Bhogal discloses all limitations of claim 1.
Bhogal does not explicitly disclose wherein at least one said camera provides a field of view from an interior of the cavity through a door glass of a door of the food preparation entity, and a processing entity is configured to provide gesture control based on the information provided by the at least one said camera.
However, Monroy discloses at least one camera provides a field of view from an interior of the cavity through a door glass of a door of the food preparation entity, and a processing entity is configured to provide gesture control based on the information provided by the at least one said camera (Monroy Figs. 1-3, Page 9, lines 1-30: an oven having oven door 10. The oven door 10 comprises outer wall element 11.1 and inner wall element 11.2 which are transparent door glass, and display 12 between the outer and inner wall; Page 10, lines 10-30: image capturing device 13 is arranged between outer and inner wall 11.1 and 11.2 to capture images of food cooked in the oven. Hence, image capture device through the door glass of the inner wall; Figs. 5-6, Page17, lines 5-25: the user control interface includes gesture recognition means which are IR receivers 42, i.e. cameras 42 as in Fig. 6, which determine approximation position of an object which is the finger of a user as in Page 7, lines 1-5. The oven door comprises the user interface, i.e. cameras 42, located in the area of the display between the outer wall and inner wall to detect user interactions for controlling the oven as in Page 6, lines 7-17, Page 14, lines 20-31. Hence, cameras 42 provide field of view from an interior of the cavity of the oven through a glass door 11.1, and processing entity to provide gesture control based on information of an object provided by the camera through the door glass of the oven).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Bhogal, and further incorporate having at least one said camera provides a field of view from an interior of the cavity through a door glass of a door of the food preparation entity, and a processing entity is configured to provide gesture control based on the information provided by the at least one said camera, as taught by Monroy, so that the user can control the oven and view the display of the food being cooked inside at the same time (Monroy Page 6, lines 7-17).

Claims 18-20 are rejected under AIA  35 U.S.C. 103 as being anticipated by Bhogal et al. (US 2018/0292093) hereinafter Bohgal, in view of Nomura et al. (US 2005/0244050) hereinafter Nomura, in view of Seo et al. (US 2012/0062707) hereinafter Seo, further in view of Bhogal et al. (US 11,116,050) hereinafter Bhogal 2.
Regarding claim 18, Bhogal discloses food preparation entity (Bhogal Figs. 1 and 11, [0032]: an oven 100) comprising: 
a cavity for receiving food, an image capturing system adapted to ascertain three-dimensional information concerning food received within the oven cavity, and a camera cooling system (Bhogal Figs. 1 and 11, [0032]: the oven 100 include a cavity (cooking chamber) for receiving food; [0059]-[0060], [0063]: the sensors 700 include optical sensor 710 (i.e. image sensors) to record images 11 or video of the cooking cavity 200; [0012]: first and second cameras capture images of the food from different points of view and have at least partially overlap views as in Fig. 11; [0061]: multiple images recorded by one or more cameras are stitched together into a single image or virtual 3D model; [0066]: the sensor 700 include a 3D scanner to scan the cooking cavity; [0110]: a first and second images recorded from a first and second visual angle of the cameras are used to determine the foodstuff contour; [0060]: the camera is cooled by convection element 400 or by a separate cooling system (e.g. a radiator and a fan, watercooling, etc.));
said image capturing system comprising a first camera and a second camera, said first camera having a first field of view aligned along a first main view axis and embracing a location within said cavity for receiving food, said second camera having a second field of view aligned along a second main view axis and embracing said location within said cavity, said first and second cameras being oriented such that said first field of view overlaps said second field of view at said location within the cavity, said first camera being located within said cavity (Bhogal Figs. 1 and 11, [0059]-[0060], [0063]: the sensors 700 inside the cavity include optical sensor 710 (i.e. image sensors) to record images 11 or video of the cooking cavity 200; [0012]: first and second cameras capture images of the food from different points of view and have at least partially overlap views, and would have first and main view axis that embrace the location of the cavity which has the food as in Fig. 11), 
Bhogal does not explicitly disclose wherein an angle (α) between the first main view axis and the second main view axis is in a range between 10° and 15°.
Furthermore, Nomura discloses an angle (α) between the first main view axis and the second main view axis is 30 degree (Nomura Fig. 8, [0128]-[0130]: cameras are arranged so that respective optical aces of all the cameras converge at a certain point to construct three-dimensional model of object; [0184], [0190], Figs. 20 and 22: 2 cameras or stereoscopic camera are used to capture image of an object wherein the convergence angle theta between the cameras is 30 degrees).
Furthermore, Seo discloses each camera comprises a respective main view axis, wherein an angle (α) between the main view axes of said cameras providing immediately adjacent fields of view is set to be smaller or larger to be suitable for a distance of a target object as discussed in claim 2 above (Seo [0003]-[0006]: stereo camera for acquisition of a three-dimensional image of object; Fig. 3A-3C, [0032]-[0036]: convergence angles of stereo camera, i.e. an angle between the main view axes of cameras providing immediately adjacent fields of view as in Figs. 3A-3C, when photograph an object located at central portion; [0036]-[0037]: when the convergence angle of the stereo camera is too large or too small compared with the position of the central object, the convergence angle is not suitable for photographing the subject. So the convergence angle is adjusted to be smaller or larger for appropriate capture an object at a distance as in Fig. 3B based on the distance; [0040]: the convergence angle of the stereo camera is set to be suitable for a distance of a target object based on the object distance).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Bhogal and Seo and Nomura, and further incorporate having each camera comprises a respective main view axis, wherein an angle (α) between the main view axes of said cameras providing immediately adjacent fields of view is set to a small or large angle, including angle between 10° and 15° to capture image of a target object at a specific distance, as taught by Seo, so that the camera is suitable to capture appropriate 3D image of target object at the target distance (Seo [0037], [0040]).
Furthermore, one having ordinary skill in the art is motivated to modify the cameras to have an angle (α) between the main view axes of said cameras providing immediately adjacent fields of view is in the range between 5° and 15°, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. so that the camera is suitable to capture appropriate 3D image of target object at the target distance) is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 418, 82 USPQ2d 1385, 1395-97 (2007).  

Bhogal does not explicitly disclose said camera cooling system being adapted to cool said first camera via either: a heat-transfer fluid comprising at least one of air or a cooling liquid that circulates between the first camera and a heat sink located remote from the first camera, or a conductive heat pipe connected between and in thermal communication with said first camera and said heat sink.
However, Bhogal 2 discloses camera cooling system being adapted to cool said first camera via either: a heat-transfer fluid comprising at least one of air or a cooling liquid that circulates between the first camera and a heat sink located remote from the first camera, or a conductive heat pipe connected between and in thermal communication with said first camera and said heat sink (Bhogal 2 Figs. 1-6, Col. 9, lines 25-40: a camera in a cavity of an oven and camera cooling system 140 to cool the camera; Col. 14, lines 35-67, Col. 15, lines 1-33: the cooling mechanism includes a coolant manifold fluid connected to the camera system, a coolant source, a coolant sink, a heat exchanger. A reservoir is recessed behind the camera system and is thermally connected to the hot lens by a thermal pipe, i.e. tubing, and can be thermally connected to a heat exchanger. The coolant is liquid or gas, and the coolant manifold can be a pipe separate from the other camera system components as in Col. 14, lines 50-67; Col. 15, lines 34-47: the heat exchanger can locate outside the host system. The active cooling mechanism can pump or carry heat away from the camera system as in Col. 14, lines 43-48. The coolant source is pressurized by a pump as in Col. 15, lines 30-33, Col. 16, lines 55-60; Figs. 1-6, Col. 7, lines 55-67: the camera system includes heat sinks which can be within the enclosure wall to dissipate overall heat from the camera system; Col. 11, lines 55-65: the heat sink can be thermally connected to cooling channel with coolant flowing therein, and the ambient environment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Bhogal and Nomura and Seo, and further incorporate having camera cooling system being adapted to cool said first camera via either: a heat-transfer fluid comprising at least one of air or a cooling liquid that circulates between the first camera and a heat sink located remote from the first camera, or a conductive heat pipe connected between and in thermal communication with said first camera and said heat sink, as taught by Bhogal 2, for easy installation of the camera in host system including oven, microwave,… while still minimize heat transfer from the cavity of the host system to the camera system (Bhogal 2 Col. 1, lines 45-67, Col. 2, lines 1-12).


Regarding claim 19, Bhogal and Nomura and Seo and Bhogal 2 discloses all limitations of claim 8.
Bhogal further discloses said second camera being located within said cavity (Bhogal Fig. 11, [0059]-[0060], [0063]: the sensors 700 include optical sensors 710 (i.e. image sensors) inside the cavity as in Fig. 11 to record images 11 or video of the cooking cavity 200).
Bhogal does not explicitly disclose said camera cooling system adapted to also cool said second camera via either: said heat-transfer fluid circulating between both said first and second cameras and said heat sink, or said conductive heat pipe being connected and in thermal communication with both said first and second cameras and said heat sink, said heat sink comprising a heat exchanger integrated with or as a cooler surface of a housing of the food preparation entity.
However, Bhogal 2 discloses said camera cooling system adapted to also cool said second camera via either: said heat-transfer fluid circulating between both said first and second cameras and said heat sink, or said conductive heat pipe being connected and in thermal communication with both said first and second cameras and said heat sink, said heat sink comprising a heat exchanger integrated with or as a cooler surface of a housing of the food preparation entity (Bhogal 2 Figs. 1-6, Col. 9, lines 25-40: a camera in a cavity of an oven and camera cooling system 140 to cool the camera; Col. 14, lines 35-67, Col. 15, lines 1-33: the cooling mechanism includes a coolant manifold fluid connected to the camera system, a coolant source, a coolant sink, a heat exchanger. A reservoir is recessed behind the camera system and is thermally connected to the hot lens by a thermal pipe, i.e. tubing, and can be thermally connected to a heat exchanger. The coolant is liquid or gas, and the coolant manifold can be a pipe separate from the other camera system components as in Col. 14, lines 50-67; Col. 15, lines 34-47: the heat exchanger can locate outside the host system. The active cooling mechanism can pump or carry heat away from the camera system as in Col. 14, lines 43-48. The coolant source is pressurized by a pump as in Col. 15, lines 30-33, Col. 16, lines 55-60; Col. 11, lines 55-65: heat sink can be thermally connected to cooling channel with coolant flowing therein, and the ambient environment; Figs.1-6, Col. 10, lines 19-67: one or more camera cooling mechanisms 140 are used. Each camera cooling mechanism 140 can cool a single camera system 120 or multiple cameras systems 120).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Bhogal, and further incorporate having said camera cooling system adapted to also cool said second camera via either: said heat-transfer fluid circulating between both said first and second cameras and said heat sink, or said conductive heat pipe being connected and in thermal communication with both said first and second cameras and said heat sink, said heat sink comprising a heat exchanger integrated with or as a cooler surface of a housing of the food preparation entity, as taught by Bhogal 2, for easy installation of the camera in host system including oven, microwave,… while still minimize heat transfer from the cavity of the host system to the camera system (Bhogal 2 Col. 1, lines 45-67, Col. 2, lines 1-12).


Regarding claim 20, Bhogal and Nomura and Seo and Bhogal 2 discloses all limitations of claim 18.
Bhogal further discloses said heat-transfer fluid comprising air, the camera cooling system further comprising a fan (Bhogal [0060]: the camera is cooled by convection element 400 or by a separate cooling system (e.g. a radiator and a fan, watercooling, etc.), hence cooling means that uses air or liquid).
Bhogal does not explicitly disclose the fan adapted to circulate air between said first camera and said heat sink, as well as to an independent processing unit of said food preparation entity in order to also cool the independent processing unit.
However, Bhogal 2 discloses the fan adapted to circulate air between said first camera and said heat sink, as well as to an independent processing unit of said food preparation entity in order to also cool the independent processing unit (Bhogal 2 Col. 11, lines 5-15: the camera cooling mechanism can be fluidly coupled to one or more apertures of the host system, an active cooling mechanism of the host system (e.g. motorized fan, exhaust fan, pumped coolant mechanism) or other suitable cooling mechanism of the host system; Col. 17, lines 14-25, Col. 18, lines 20-30; one or more exhaust fans is placed proximal to an air outlet of the camera system to define an air flow path from an air inlet fluidly connected to the camera system; Figs. 16A-16F, Col. 18, lines 38-55: cooling a subsystem (e.g. a display arranged in the door of an oven, hence an independent processing unit) of the oven host system separate from the camera system).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Bhogal, and further incorporate having the fan adapted to circulate air between said first camera and said heat sink, as well as to an independent processing unit of said food preparation entity in order to also cool the independent processing unit, as taught by Bhogal 2, for easy installation of the camera in host system including oven, microwave,… while still minimize heat transfer from the cavity of the host system to the camera system and other different components of the host system (Bhogal 2 Col. 1, lines 45-67, Col. 2, lines 1-12, Col. 18, lines 38-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486